internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110578-99 date date distributing controlled shareholder a shareholder b date e we respond to a letter from your authorized representative dated date requesting that we supplement our letter_ruling dated date plr-117406-97 the prior letter_ruling additional information was submitted in letters dated july july august august and date the information submitted for consideration is summarized below capitalized terms retain the meanings assigned to them in the prior letter_ruling controlled is an accrual basis foreign_corporation that was organized for purposes of the transaction ruled upon in the prior letter_ruling and initially was wholly owned by distributing in the prior letter_ruling the taxpayer established that controlled had a need to issue equity within_12_months of the distribution to finance its plr-110578-99 operations and make certain acquisitions we granted the rulings in the prior letter_ruling based primarily on the stock offering business_purpose although the fit and focus business_purpose was considered as well see revproc_96_30 appendix a on date e distributing and controlled completed the proposed restructuring and distribution transaction described in the prior letter_ruling in its request for a supplemental letter_ruling controlled describes its inability to issue equity within_12_months of the distribution as contemplated in the prior letter_ruling controlled now seeks a supplemental letter_ruling stating that its failure to issue stock does not adversely affect the prior letter_ruling since it also established the fit and focus business_purpose as an independent business_purpose which in no way relies on the issuance of equity for the transaction the taxpayer provided the following additional facts in connection with the original transaction a b prior to the distribution shareholder a and shareholder b each held more than five percent of the outstanding distributing common_stock and there were no other five percent shareholders at the time of the distribution shareholder a and shareholder b each have filed schedules 13g indicating they are passive investors in distributing controlled has provided additional letters from representatives of shareholder a and shareholder b indicating that their ownership of distributing stock was in the manner of passive investments and that the shares were not acquired to influence management decisions of distributing in any way controlled has represented that all of the other representations made in the prior ruling letter are still true and correct based upon the information and representations submitted with the original and supplemental ruling requests we hold that the failure to issue stock as contemplated in the original proposed transaction will not have an adverse effect on the rulings contained in the prior letter_ruling and we reaffirm the rulings set forth in the prior letter_ruling this supplemental ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter together with the prior letter_ruling should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which plr-110578-99 the transaction covered by these ruling letters is consummated pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by filiz a serbes assistant to the chief branch
